Citation Nr: 0938177	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lymphoma of the right 
testicle as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1946 to June 1947 
and November 1951 to November 1953.
This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In June 2008, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Lymphoma of the right testicle was not manifested in active 
service, and any current lymphoma is not otherwise 
etiologically related to such service, to include in-service 
exposure to ionizing radiation.

CONCLUSION OF LAW

The Veteran's lymphoma of the right testicle, claimed as 
secondary to exposure to ionizing radiation, was not incurred 
in or aggravated by military service, nor may it be presumed 
to have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In October 2004 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  In July 2008 and September 
2008, the AMC advised the Veteran that he could submit 
alternate evidence to establish radiation exposure to support 
his claim for service connection, including statements from 
service medical personnel or statements from individuals who 
served with him to corroborate in-service exposure to 
radiation.

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006). 
 However, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).
      
The Board further notes that the Veteran was provided with a 
copy of the March 2005 rating decision, the October 2005 
statement of the case (SOC), the June 2008 Board remand, and 
the June 2009 supplemental statement of the case (SSOC), 
which cumulatively included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC obtained 
the Veteran's private medical records and associated them 
with the claims file.  The record reflects, however, that the 
Veteran's service treatment records are fire-related.  Where 
the Veteran's service treatment records are presumed 
destroyed or are otherwise unavailable through no fault of 
the claimant, the Board recognizes that VA has a heightened 
obligation to assist the veteran in developing his claim and 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt doctrine.  38 U.S.C.A. § 
5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In the present case, the RO submitted a request 
to the Defense Threat Reduction Agency in December 2004 in 
order to verify the Veteran's participation in a "radiation-
risk activity."  See 38 C.F.R. § 3.309(d) (2008).  Also in 
December 2004, the RO submitted a request to the Proponency 
Office for Preventative Medicine (POPM) for the Veteran's DD 
form 1141 or an equivalent record of occupational radiation 
exposure.  As shown by a memorandum dated in January 2005, 
the POPM forwarded the RO's request to the U.S. Army 
Radiation and Dosimetry Laboratory in Redstone Arsenal, 
Alabama (Dosimetry Laboratory).  The DTRA responded to the RO 
in January 2005 with a letter stating that it was unable to 
verify the Veteran's participation in a "radiation-risk 
activity."  In February 2005, the Dosimetry Laboratory 
informed the RO that it was unable to locate any records for 
the Veteran and that their records dated only as far back as 
1954.  The Board finds that the RO's development of this 
claim met its heightened obligation to assist.
  
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in different ways, which have been outlined by the Court.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).

First, service connection may be granted if a Veteran had the 
disease in service or, in the case of malignant tumors, if 
the tumor was manifested to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  
  
Second, if a Veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Alternatively, 
if a Veteran was exposed in service to ionizing radiation 
and, after service, developed any cancer within a period 
specified for each by law, then the Veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of exposure, whether there is 
a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends he is entitled to service connection for 
lymphoma of the right testicle, claimed as secondary to 
exposure to ionizing radiation.  While his claim was pending, 
the Veteran has alleged exposure to radiation both from his 
active duty in Japan and from his occupational duties as an 
x-ray technician.  

The Veteran has presented competent private medical evidence 
showing that he underwent an orchiectomy in July 2004 to 
remove his right testicle.  However, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
on the issue of whether exposure to ionizing radiation during 
active service caused the Veteran's lymphoma of the right 
testicle.  As mentioned previously, the RO and AMC performed 
extensive development in order to attempt to determine if the 
Veteran was exposed to ionizing radiation in service and 
whether it is at least as likely as not that such exposure 
resulted in lymphoma.  In January 2005, the DTRA reported 
that the Veteran did not deploy to Japan until January 1947.  
Since VA regulations consider July 1, 1946, the end of the 
occupation of Hiroshima and Nagasaki, the DTRA properly 
determined that the Veteran is precluded from a presumption 
of service connection on the basis of his presence in those 
cities during active military service.  See 38 C.F.R. 
§ 3.309(d)(3)(ii)(B).  Thus, the DTRA concluded that the 
Veteran was not present with the American occupation forces 
in Hiroshima or Nagasaki.  Thereafter, in February 2005, the 
Dosimetry Laboratory informed the RO that the Veteran's 
service predated their records.  The RO received the same 
response from the Army Proponency Command in March 2005.    

Additionally, in November 2008, the Director, Compensation 
and Pension Service, referred the Veteran's claims file to 
the Under Secretary for Health for a radiation dose estimate.  
The Director explained to the Under Secretary that the 
Veteran was exposed to ionizing radiation when he was an x-
ray technician in Korea and at the Pentagon Dispensary from 
1951 to 1953.  The Chief Public Health and Environmental 
Hazards Officer responded with a memorandum in April 2009.  
He stated that since there is a lack of occupation dose 
information for the Veteran, none of the several exercises 
that could be performed to estimate the Veteran's actual dose 
would be accurate so he would not attempt to estimate the 
Veteran's exposure to ionizing radiation.  Nevertheless, the 
Chief was still able to analyze the Veteran's dose estimate.  
He acknowledged that the annual limit of five rem per year is 
considered a safe dose of radiation and can be received for 
every year of a worker's occupational exposure.  
Theoretically, the Veteran could have safely been exposed to 
up to 15 rem to his whole body in his time in service.  
According to the Chief, however, the Veteran would have had 
to spend significant time in the x-ray room with the patient, 
more than 100 times per week, in order to receive 15 rem of 
exposure.  He further stated that the technician usually 
spends most of the time behind a shield or at least six feet 
from the patient.  Furthermore, the Chief asserts that even 
if the Veteran had been exposed to 15 rem, the threshold for 
a 50 percent probability of causation for lymphoma would be 
closer to 34 rem of whole body exposure and would be in the 
99th percentile.  Thus, the Chief opined that it was unlikely 
that the Veteran's lymphoma of the right testicle can be 
attributed to radiation exposure received while performing 
his duties as an x-ray technician while in military service.  
In April 2009, the Director, Compensation and Pension 
Service, wrote that based on a review of the evidence in its 
entirety, including the Chief's opinion, the Compensation and 
Pension Service also found that there is no reasonable 
possibility that the Veteran's lymphoma of the right testicle 
was the result of his occupational exposure to ionizing 
radiation during service.  

Thus, the Board finds that the Veteran was exposed to 
ionizing radiation in service.  Nevertheless, the Board finds 
service connection unwarranted here because the preponderance 
of the evidence of record indicates that the Veteran's 
radiation exposure between November 1951 and November 1953 
did not relate to his lymphoma of the right testicle that led 
to his orchiectomy in July 2004.  In this regard, the Board 
notes that the Veteran's STRs are fire related and not 
associated with the claims file.  VA has obtained the 
aforementioned radiation dose estimate and opinions, but the 
Veteran has not submitted sufficient evidence to establish 
his lymphoma in service or otherwise link lymphoma to his 
active military service.  The Board further notes that it has 
closely reviewed and considered the Veteran's statements in 
this matter.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Entitlement to service connection for lymphoma of the right 
testicle as a result of exposure to ionizing radiation is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


